DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on April 11, 2022. Claims 8 and 15-20 are amended; and claims 1-20 are pending and examined below.


Claim Rejections - 35 USC § 101
The 101 rejection of claims 15-20 is withdrawn pursuant to Applicant amendment.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4, 6-11, 13-18 and 20 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (U.S. Patent No. 7,546,206).
With regard to claim 1, Miller teaches a system for generating a terminal approach procedure interface [abstract], the system comprising: 
     a plurality of data sources providing aircraft data associated with a selected aircraft (Fig. 3, aircraft 276; [col. 6, lines 6-9] The user profile 250 may also include an Aircraft and AircraftType tables 276, 277 that include data, such as size, fuel consumption, type, etc., related to one or more specific aircraft that the user may utilize), airport data associated with at least one airport ([col. 4, lines 61-65] the UserOptions table 266 includes fields for the HomeBase (i.e., the user's preferred or home airport) and RouteFilter, which enables the user to set a default type of route; [col. 7, lines 8-10] for air travel, operational parameters might include airport or runway configuration, airport acceptance rate (AAR), airport departure rate (ADR), air traffic congestion, airspace restrictions, etc.; [col. 7, lines 38-41] In the case of air travel, for example, the location pair may be in the form of the three-character airport code (e.g., MCO for Orlando International Airport), four-character airport code or actual city names) and real-time weather data ([col. 14, lines 32-36] The route suggestions or alterations may be proposed to the traveler 110 in real-time, near real-time or with a delay, depending on the availability and status of the data obtained by the plan operations feature 140 from the relevant databases; [col. 20, lines 24-32] provide weather and travel information for those destinations as generated by the personalized transportation information system 100.  The multimedia presentation 760 may include real-time or delayed media streams 762 (including cable, video, satellite and broadcast), including news, weather and sports information that is incorporated with the personalized travel information from the personalized transportation information system 100) associated with a set of possible routes between a selected departure airport and at least one destination airport (Fig. 1, 118 and 122; Fig. 6, 162; Fig. 7; Fig. 9, 302; Figs. 11-12; Fig. 13, 145; Fig. 17, 162; Fig. 29-30; [col. 14, lines 15-28] The routes may be presented to the traveler 110 in a graphical format, text format (such as a list) or a combination of both.  In one embodiment, the propose routes feature 118 may also propose one or more flight routes that include operational or business information (such as flight speed…The graphical display may show the proposed routes on a geographically accurate map and may include a summary visualization of events along the ranked routes.  Through the select routes feature 122, the traveler 110 is able to select one or more of the routes to obtain additional weather; [col. 15, lines 63-66] – [col. 16, lines 1-4] Once the traveler 110 selects a route corresponding to the entered location pair (either from the UserRoute table 264 or a route suggested by the plan operations feature 140), the select routes feature 122 of the personalized transportation information system 100 preferably forwards the selected route information to a create visualization feature 124.  Additionally, the selected route information may be provided to the access personal information feature 114, such that the user profile 250 is updated to store the selected route in the UserRoutes table 264); 
    a computing device comprising a computer-readable medium storing instructions that are operative upon execution by a processor (Fig. 4; Fig. 31, personalized transportation information system 100; [abstract] a computer-implemented method) to: 
 	provide, via user interface device (Fig. 4), an integrated approach interface comprising a map interface (Fig. 23, FBO aircraft tracking map; [col. 6, lines 44-46] FIG. 4 shows an example of a traveler interface screen 251 through which the traveler 110 may enter or change information to update the user profile 250. FIG. 5 shows another user preference selection screen 253 through which the traveler 110 may set default items of information for text and map displays related to generated route information) and a procedure side bar including integrated terminal approach data associated with the set of possible routes based on the aircraft data ([col. 14, lines 15-28] The routes may be presented to the traveler 110 in a graphical format, text format (such as a list) or a combination of both.  In one embodiment, the propose routes feature 118 may also propose one or more flight routes that include operational or business information (such as flight speed…The graphical display may show the proposed routes on a geographically accurate map and may include a summary visualization of events along the ranked routes.  Through the select routes feature 122, the traveler 110 is able to select one or more of the routes to obtain additional weather; [col. 15, lines 63-66] – [col. 16, lines 1-4] Once the traveler 110 selects a route corresponding to the entered location pair (either from the UserRoute table 264 or a route suggested by the plan operations feature 140), the select routes feature 122 of the personalized transportation information system 100 preferably forwards the selected route information to a create visualization feature 124.  Additionally, the selected route information may be provided to the access personal information feature 114, such that the user profile 250 is updated to store the selected route in the UserRoutes table 264), the real-time weather data and the airport data ([col. 14, lines 32-36] The route suggestions or alterations may be proposed to the traveler 110 in real-time, near real-time or with a delay, depending on the availability and status of the data obtained by the plan operations feature 140 from the relevant databases; [col. 20, lines 24-32] provide weather and travel information for those destinations as generated by the personalized transportation information system 100.  The multimedia presentation 760 may include real-time or delayed media streams 762 (including cable, video, satellite and broadcast), including news, weather and sports information that is incorporated with the personalized travel information from the personalized transportation information system 100), wherein data displayed within the integrated approach interface is customized for the selected aircraft ([col. 3, lines 62-65] a traveler, navigator, operator, user or pilot 110 interacts with the transportation information engine 105 to receive a customized, weather-based, visualized transportation plan; [col. 4, line 65]- [col 4, line 3] The DisplayOptions, DisplayDefinition, DisplayElementDefinition and DisplayElements tables 268, 270, 272, 274, respectively, further define the customization and personalization of the user's interaction with the personalized transportation information system 100 and/or the transportation information engine 105), the at least one destination airport and the real-time weather data associated with the at least one destination airport ([col. 3, lines 40-43] a transportation plan may be obtained from the personalized transportation information system 100 while the vehicle is en route to a destination for the purposes of revising the route or transportation plan; [col. 5, lines 27-30] The user profile 250 further preferably includes a UserRoutes table 264 that includes one or more routes for a given location pair (i.e., departure and destination points) that are associated with and/or customized to the user profile 250; [col. 7, lines 58-61] The traveler 110 may also be presented with an option to enter one or more other operational parameters, such as alternate destination points 163 for which corresponding routes may also be generated.  An alternate destination point may be entered in the case that the destination point for the entered location pair is not reachable or simply to provide the traveler 110 with a secondary list of available routes leading to the same region; [col. 8, lines 45-50] The traveler 110 may also view, sort and/or select routes from a list of saved routes 168.  The saved route list 168 may display all of the routes stored in the UserRoutes table 264 regardless of the entered location pair, or only a subset thereof. The saved routes list 168 may be sorted or filtered according to criteria such as departure or destination location, actual route flown or alternate destination); 
 	generate a set of recommendations based on an evaluation of the integrated terminal approach data ([col. 15, lines 60-62] the plan operations feature 140, would recommend that the traveler 110 utilize Route K3, even though it is significantly farther out of the way that Route K1 or K2) and real-time weather data updates ([col. 14, lines 32-36] The route suggestions or alterations may be proposed to the traveler 110 in real-time, near real-time or with a delay, depending on the availability and status of the data obtained by the plan operations feature 140 from the relevant databases; [col. 20, lines 24-32] provide weather and travel information for those destinations as generated by the personalized transportation information system 100.  The multimedia presentation 760 may include real-time or delayed media streams 762 (including cable, video, satellite and broadcast), including news, weather and sports information that is incorporated with the personalized travel information from the personalized transportation information system 100), the set of recommendations comprising a set of recommended routes selected from the set of possible routes ([col. 14, lines 32-36] The route suggestions or alterations may be proposed to the traveler 110 in real-time, near real-time or with a delay, depending on the availability and status of the data obtained by the plan operations feature 140 from the relevant databases; [col. 15, lines 18-21] adjusting the departure time and/or altitude may completely alter the suggested route list in that additional or different routes may now qualify (i.e., added) or be removed from the suggested route list);  and 
 	update the integrated approach interface in response to generating the set of recommendations ([col. 16, lines 1-5] the selected route information may be provided to the access personal information feature 114, such that the user profile 250 is updated to store the selected route in the UserRoutes table 264; [col. 21, lines 38-43] the personalized transportation and information system 100 (e.g., in the form of a travel briefing in a briefing viewer 180, a map viewer 170, interface screen 160 or ranking interface screen 150) presents a suggested ordering for departure and updated flight plans based on minimizing the number of passengers who will miss connections if their flight cannot depart on schedule), wherein the update comprises displaying data associated with the set of recommended routes ([col. 16, lines 1-5] the selected route information may be provided to the access personal information feature 114, such that the user profile 250 is updated to store the selected route in the UserRoutes table 264; [col. 21, lines 38-43] the personalized transportation and information system 100 (e.g., in the form of a travel briefing in a briefing viewer 180, a map viewer 170, interface screen 160 or ranking interface screen 150) presents a suggested ordering for departure and updated flight plans based on minimizing the number of passengers who will miss connections if their flight cannot depart on schedule and removing data associated with routes excluded from the set of recommended routes from the map interface and the procedure side bar ([col. 15, lines 18-21] adjusting the departure time and/or altitude may completely alter the suggested route list in that additional or different routes may now qualify (i.e., added) or be removed from the suggested route list).

With regard to claim 2, the limitations are addressed above and Miller teaches wherein the computing device is further configured to: 
 	update the integrated terminal approach data displayed within the integrated approach interface to remove data associated with unselected routes in the set of recommended routes ([col. 15, lines 18-21] adjusting the departure time and/or altitude may completely alter the suggested route list in that additional or different routes may now qualify (i.e., added) or be removed from the suggested route list) responsive to receiving a user-selection of a route from the set of recommended routes (Fig. 16; [col. 5, lines 38-40] The routes that are included in the UserRoutes table 264 may be selected and stored by the user and/or pre-loaded by the personalized transportation information system 100, and may originate from multiple sources; [col. 6, lines 43-47] FIG. 5 shows another user preference selection screen 253 through which the traveler 110 may set default items of information for text; [col. 7, lines 50-53] the location pair is entered or selected directly from the interface screen 160 by pointing and clicking on a location on a map display and/or selecting one or more locations from a list, such as a pull-down menu).

With regard to claim 3, the limitations are addressed above and Miller teaches wherein the computing device is further configured to: 
 	highlight a selected route in the map interface responsive to receiving a user-selection of a route from the set of possible routes associated with the destination airport (Fig. 1, 118 and 122; Fig. 6, 162; Fig. 7; Fig. 9, 302; Fig. 16; Fig. 17, 162; [col. 5, lines 38-40] The routes that are included in the UserRoutes table 264 may be selected and stored by the user and/or pre-loaded by the personalized transportation information system 100, and may originate from multiple sources; [col. 6, lines 43-47] FIG. 5 shows another user preference selection screen 253 through which the traveler 110 may set default items of information for text; [col. 7, lines 50-53] the location pair is entered or selected directly from the interface screen 160 by pointing and clicking on a location on a map display and/or selecting one or more locations from a list, such as a pull-down menu). 

With regard to claim 4, the limitations are addressed above and Miller teaches wherein the computing device is further configured to: 
 	provide terminal approach procedures data associated with a user-selected approach within the procedures side bar in a linear table view (Fig. 3; [col. 1, line 56] FIG. 3 is a representation of user profile tables; [col. 4, lines 42-44] Information is stored in the personalization database 200 in the form of a user profile 250 that includes numerous tables, each of which stores a type of information about a user (see FIG. 3); [col. 4, lines 53-55] The user profile 250 preferably includes CustomerInfo and AddressInfo tables 252, 254 that store basic information about a particular user; [col. 5, lines 27-30] The user profile 250 further preferably includes a UserRoutes table 264 that includes one or more routes for a given location pair (i.e., departure and destination points) that are associated with and/or customized to the user profile 250; [col. 10, lines7-10] A flight event table 314 includes data related to whether a route has been assigned to the entered location pair, and whether such route has been submitted, cleared, amended, denied, etc. The flight event table 314 also records the time at which the flight event occurred), wherein the data is assimilated to remove non-essential terminal procedures data unrelated to the user-selected approach from view ([col. 15, lines 18-21] adjusting the departure time and/or altitude may completely alter the suggested route list in that additional or different routes may now qualify (i.e., added) or be removed from the suggested route list).

With regard to claim 6, the limitations are addressed above and Miller teaches wherein the computing device is further configured to:
 	display terminal procedure information supporting evaluation (Figs. 4-7; Figs. 16-18; Figs. 23-28; [col. 6, lines 40-46] FIG. 4 shows an example of a traveler interface screen 251 through which the traveler 110 may enter or change information to update the user profile 250. FIG. 5 shows another user preference selection screen 253 through which the traveler 110 may set default items of information for text and map displays related to generated route information) and selection of terminal procedures by a pilot dynamically during pre-flight planning and in-flight procedures within the user interface ([col. 3, lines 30-35] The personalized transportation information system 100 is described herein generally with reference to aviation, air transportation, the airline industry, airline travelers and/or airline pilots; [col. 3, lines 62-65] A traveler, navigator, operator, user or pilot 110 interacts with the transportation information engine 105 to receive a customized; [col. 4, lines 19-26] the traveler or user 110 may be a traveler, navigator, operator, user, dispatcher, pilot or any other person or entity involved in planning or making decisions about a transportation plan or seeking information about a transportation plan.  For example, the traveler or user 100 may be a representative commercial airline (e.g., a dispatcher or planner) or other transportation company or entity or may be the actual operator of the transportation vehicle in question (e.g., a pilot or truck driver); [col. 5, lines 15-25] the PilotInfo table 262 includes information that identifies a particular pilot or pilot's certificate within that particular user's profile (a user may hold more than one certificate).  Therefore, since each user is able to store information for multiple pilots, a single user profile 250 may contain multiple flight plans (identified through the FlightPlan table 260) for each pilot of pilot's certificate identified by the PilotInfo table 262).

With regard to claim 7, the limitations are addressed above and Miller teaches wherein the computing device is further configured to: 
 	overlay a set of markers on a map within the map interface (Fig. 13; Fig. 20; Figs. 29-30), the set of markers comprising at least one of an initial approach fix ([col. 18, lines 46-49] a Fixed Base Operator ("FBO") is an entity, generally located at an airport, that provides aircraft services to aircraft operators, such as fueling, cleaning, catering, etc.), a final approach fix, a minimum altitude ([col. 5, lines 5-10] the FlightPlan table 260 includes fields for altitude, airspeed, fuel, etc.; [col. 10, line 14-15 ] A flight position table 316 records actual, observable positional and environmental flight information for the corresponding location pair, including current position (latitude and longitude), time, altitude, airspeed, weather parameters, and flight parameters; [col. 14, lines 66-67] – [col. 15, line 1] the propose routes feature 118 allows the traveler 110 to adjust the departure time and/or altitude of the proposed flight plan…the departure time adjuster 143 and altitude adjuster 144 permit the traveler 110 to visually alter these parameters.  In doing so, the plan operations feature 140 re-calculates the routes A, B and C and determines if the time and/or altitude adjustment(s) entered by the traveler 110 also have an effect on the proposed routes or flight plans), a maximum altitude ([col. 5, lines 5-10] the FlightPlan table 260 includes fields for altitude, airspeed, fuel, etc.; [col. 10, line 14-15 ] A flight position table 316 records actual, observable positional and environmental flight information for the corresponding location pair, including current position (latitude and longitude), time, altitude, airspeed, weather parameters, and flight parameters; [col. 14, lines 66-67] – [col. 15, line 1] the propose routes feature 118 allows the traveler 110 to adjust the departure time and/or altitude of the proposed flight plan…the departure time adjuster 143 and altitude adjuster 144 permit the traveler 110 to visually alter these parameters.  In doing so, the plan operations feature 140 re-calculates the routes A, B and C and determines if the time and/or altitude adjustment(s) entered by the traveler 110 also have an effect on the proposed routes or flight plans), and speed restrictions.

With regard to claim 8, the method claim corresponds to the system claim 1, respectfully, and therefore is rejected with the same rationale.

With regard to claim 9, the method claim corresponds to the system claim 2, respectfully, and therefore is rejected with the same rationale.

With regard to claim 10, the method claim corresponds to the system claim 3, respectfully, and therefore is rejected with the same rationale.

With regard to claim 11, the method claim corresponds to the system claim 4, respectfully, and therefore is rejected with the same rationale.

With regard to claim 13, the method claim corresponds to the system claim 6, respectfully, and therefore is rejected with the same rationale.

With regard to claim 14, the method claim corresponds to the system claim 7, respectfully, and therefore is rejected with the same rationale.

With regard to claim 15, the computer storage media claim corresponds to the system claim 1, respectfully, and therefore is rejected with the same rationale.

With regard to claim 16, the computer storage media claim corresponds to the system claim 2, respectfully, and therefore is rejected with the same rationale.

With regard to claim 17, the computer storage media claim corresponds to the system claim 3, respectfully, and therefore is rejected with the same rationale.

With regard to claim 18, the computer storage media claim corresponds to the system claim 4, respectfully, and therefore is rejected with the same rationale.

With regard to claim 20, the computer storage media claim corresponds to the system claim 6, respectfully, and therefore is rejected with the same rationale.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 7,546,206) in view of Holder et al. (U.S. 2020/0168104).
With regard to claim 5, the limitations are addressed above and Miller teaches wherein the computing device is further configured to: 
 	present terminal approach procedures data associated with a user-selected approach within the procedures side bar (Fig. 6, weather radar 175; Fig. 16, display options panel 176), wherein the terminal approach procedures data comprises one or more of briefing information, customized notes, route data (Fig. 16; [col. 5, lines 38-40] The routes that are included in the UserRoutes table 264 may be selected and stored by the user and/or pre-loaded by the personalized transportation information system 100, and may originate from multiple sources; [col. 6, lines 43-47] FIG. 5 shows another user preference selection screen 253 through which the traveler 110 may set default items of information for text; [col. 7, lines 50-53] the location pair is entered or selected directly from the interface screen 160 by pointing and clicking on a location on a map display and/or selecting one or more locations from a list, such as a pull-down menu; [col. 14, lines 32-36] The route suggestions or alterations may be proposed to the traveler 110 in real-time, near real-time or with a delay, depending on the availability and status of the data obtained by the plan operations feature 140 from the relevant databases; [col. 15, lines 18-21] adjusting the departure time and/or altitude may completely alter the suggested route list in that additional or different routes may now qualify (i.e., added) or be removed from the suggested route list) and missed approach data. However, Miller does not specifically teach:
- 	in a hierarchical top-down format
Holder teaches a flight deck system for providing task management assistance in managing the flight path to the flight crew [abstract]. Holder also teaches a top-down format for displaying a “bird’s eye view” display of the current location of the aircraft and current surroundings ([0035]; [0056] The navigation display module 218 is configured to present a top-down, "bird's eye" viewpoint or a three-dimensional (3D) viewpoint, and is further configured to receive user selections to activate toggling between the top-down and 3D viewpoints, as desired by the user; [0058] graphical map display using the top-down or 3-D viewpoint). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the method of providing transportation routes including a set of operational parameters and weather data as taught by Miller, with the top-down flight system taught by Holder, to have achieved a system and method of providing a transportation route and integrated aircraft display functionality that enables user interaction with and awareness of multiple data sources from a display onboard an aircraft.

With regard to claim 12, the method claim corresponds to the system claim 5, respectfully, and therefore is rejected with the same rationale.

With regard to claim 19, the computer storage media claim corresponds to the system claim 5, respectfully, and therefore is rejected with the same rationale.



Response to Arguments
 	Applicant's arguments filed 9-12-2022 have been fully considered but they are not persuasive. In the arguments, Applicant teaches that the Miller reference does not teach “update the integrated approach interface in response to generating the set of recommendations, wherein the update comprises displaying data associated with the set of recommended routes and removing data associated with routes excluded from the set of recommended routes from the map interface and the procedure side bar”. 

Examiner respectfully disagrees with Applicant:
The Miller reference teaches a method of providing a suggested transportation route including receiving a set of operational parameters and weather data [abstract]. Miller also teaches applying the weather data to the at least one transportation route [abstract]. A plurality of data sources are provided showing aircraft data with a selected aircraft as shown in Figure 3 by the aircraft data 276 ([col. 6, lines 6-9] The user profile 250 may also include an Aircraft and AircraftType tables 276, 277 that include data, such as size, fuel consumption, type, etc., related to one or more specific aircraft that the user may utilize). Miller also provides airport data associated with at least one airport ([col. 4, lines 61-65] the UserOptions table 266 includes fields for the HomeBase (i.e., the user's preferred or home airport) and RouteFilter, which enables the user to set a default type of route; [col. 7, lines 8-10] for air travel, operational parameters might include airport or runway configuration, airport acceptance rate (AAR), airport departure rate (ADR), air traffic congestion, airspace restrictions, etc.; [col. 7, lines 38-41] In the case of air travel, for example, the location pair may be in the form of the three-character airport code (e.g., MCO for Orlando International Airport), four-character airport code or actual city names) as well as real-time weather data ([col. 14, lines 32-36] The route suggestions or alterations may be proposed to the traveler 110 in real-time, near real-time or with a delay, depending on the availability and status of the data obtained by the plan operations feature 140 from the relevant databases; [col. 20, lines 24-32] provide weather and travel information for those destinations as generated by the personalized transportation information system 100.  The multimedia presentation 760 may include real-time or delayed media streams 762 (including cable, video, satellite and broadcast), including news, weather and sports information that is incorporated with the personalized travel information from the personalized transportation information system 100) associated with a set of possible routes between a selected departure airport and at least one destination airport (Fig. 1, 118 and 122; Fig. 6, 162; Fig. 7; Fig. 9, 302; Figs. 11-12; Fig. 13, 145; Fig. 17, 162; Fig. 29-30; [col. 14, lines 15-28] The routes may be presented to the traveler 110 in a graphical format, text format (such as a list) or a combination of both.  In one embodiment, the propose routes feature 118 may also propose one or more flight routes that include operational or business information (such as flight speed…The graphical display may show the proposed routes on a geographically accurate map and may include a summary visualization of events along the ranked routes.  Through the select routes feature 122, the traveler 110 is able to select one or more of the routes to obtain additional weather; [col. 15, lines 63-66] – [col. 16, lines 1-4] Once the traveler 110 selects a route corresponding to the entered location pair (either from the UserRoute table 264 or a route suggested by the plan operations feature 140), the select routes feature 122 of the personalized transportation information system 100 preferably forwards the selected route information to a create visualization feature 124.  Additionally, the selected route information may be provided to the access personal information feature 114, such that the user profile 250 is updated to store the selected route in the UserRoutes table 264). Miller also teaches a user interface device as shown in Figure 4 for providing a map interface (Fig. 23, FBO aircraft tracking map; [col. 6, lines 44-46] FIG. 4 shows an example of a traveler interface screen 251 through which the traveler 110 may enter or change information to update the user profile 250. FIG. 5 shows another user preference selection screen 253 through which the traveler 110 may set default items of information for text and map displays related to generated route information). Miller teaches generating a set of recommendations such plan operations that would recommend the traveler utilize route K3 although further out the way than K1 or K2, and further allowing the traveler to select a route feature 122 of the personalized transportation information system ([col. 15, lines 60-65]). Furthermore, the set of recommended routes can be selected from the set of possible routes ([col. 14, lines 32-36] The route suggestions or alterations may be proposed to the traveler 110 in real-time, near real-time or with a delay, depending on the availability and status of the data obtained by the plan operations feature 140 from the relevant databases; [col. 15, lines 18-21] adjusting the departure time and/or altitude may completely alter the suggested route list in that additional or different routes may now qualify (i.e., added) or be removed from the suggested route list). Furthermore, Miller teaches that the selected route information may be provided to the access personal information feature and updating the user profile to store the selected route ([col. 16, lines 1-5]). Also, the personalized transportation and information system presents a suggested ordering for departure and updated flight plans ([col. 21, lines 38-43]). The interface shows a display associated with the set of recommended routes ([col. 16, lines 1-5] the selected route information may be provided to the access personal information feature 114, such that the user profile 250 is updated to store the selected route in the UserRoutes table 264; [col. 21, lines 38-43] the personalized transportation and information system 100 (e.g., in the form of a travel briefing in a briefing viewer 180, a map viewer 170, interface screen 160 or ranking interface screen 150) presents a suggested ordering for departure and updated flight plans based on minimizing the number of passengers who will miss connections if their flight cannot depart on schedule). Additionally, Miller teaches that adjusting departure time and/or altitude can completely alter the suggested route list in that additional or different routes can be removed from the suggested route list ([col. 15, lines 18-21]). Deleted or removed routes from the suggested route list shown that it is quite similar from excluding the set of recommended routes, as taught by Miller. As such, the Examiner asserts that the Miller reference successfully teaches the limitations of the claims.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171